 KAISERSTEEL CORPORATIONKaiser Steel Corporation and Louis O. MorganLaborers'International Union of North America, LocalNo. 1184(Kaiser Steel Corporation)and Louis O.Morgan.Cases 21-CA-10667 and 21-CB-4228July 31, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 2, 1973, Administrative Law JudgeJames P. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent Union and Re-spondent Employer filed exceptions and supportingbriefs, the General Counsel filed limited exceptionsand a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions ' of the Administrative Law Judge and toadopt his recommended Order as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent KaiserSteel Corporation, its officers, agents, successors, andassignsandRespondent Laborers' InternationalUnion of North America, Local No. 1184, its officers,representatives, and agents, shall take the action setforth in the recommended Order of the Administra-tive Law Judge as modified below.1.Substitute the following for paragraph I, 1(a) ofthe Administrative Law Judge's recommended Order:"(a) Invoking article 3 as contained in the contractof September 16, 1970, or as contained in any futurecontracts with the Building and Construction TradesCouncil of Riverside and San Bernardino Counties,AFL-CIO, to discharge or discriminate against anyemployee who has once satisfied the union member-ship requirement of the union security clause of saidcontract, by requiring the payment of an initiation feeto another labor organization because he has beentransferred from one job to another within the unit."2.Substitute the following for paragraph II, 1(a) ofthe Administrative Law Judge's recommended Order:141"(b) Threatening employees that it will cause, caus-ing, or attempting to cause Kaiser Steel Corporationto discharge or discriminate against any employeeunder article 3, as contained in the contract of Sep-tember 16, 1970,or as contained in any future con-tract, between the Building and Construction TradesCouncil of Riverside and San Bernardino Counties,AFL-CIO,and Kaiser Steel Corporation for non-membership in Respondent Laborers'InternationalUnion of North America, Local 1184, because anemployee,who has once satisfied the union member-ship requirement pursuant to the union securityclause of said contract,has not paid an initiation feeto it when he has been transferred from one job toanother."3.Substitute the attached notices for the noticesattached to the Administrative Law Judge's recom-mended Order.1We agree with the Administrative Law Judge that Respondent Unionviolated Sec 8(b)(1)(A) and (2) and Respondent Employer violated Sec8(a)(1) and (3) of the Act We do so, however, solely because the requirementof a second initiation fee upon transfer from one job to another within thecertified unit does not constitute an initiation fee "uniformly required" with-in the meaning of the proviso to Sec 8(a)(3), and thus cannot be exacted asa requirement for continued employment Variations in the amount of duesreasonably related to differences in earning potential among the several jobclassifications in a unit may, under some circumstances, be sufficiently "uni-form" in relation to the wages received to be sanctioned by the proviso. Butrepetitiveinitiationfees assessed during the course ofcontinuousemploy-ment only upon those employees who work in more than one jobclassifica-tion within the unit, and not assessed upon others who workin but oneclassification, seem clearly to violate both the letter and spirit of the proviso'suniformity requirement.In accord with the General Counsel's exceptions, we find thatRespondentUnion also violated Sec 8(b)(1)(A) when its agents,Sanders and Smith,threatened Morgan with discharge if he failed to comply withRespondentUnion's membership requirementsAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, under article 3 of our contractwith The Building and Construction TradesCouncil of Riverside and San Bernardino Coun-ties,AFL-CIO, discharge or discriminate againstLouis O. Morgan or any other employee, who hasonce satisfied the union membership require-ment of that contract, by requiring him to pay anintiation fee to another labor organization be-cause he has been transferred from one job toanother within the unit.WE WILL offer immediate and full reinstate-ment to Louis O. Morgan to his former or a205 NLRB No. 34 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantially equivalent position, without preju-dice to his seniority or any other rights and privi-leges, andWE WILL jointly and severally with Laborers'InternationalUnion of North America, LocalNo. 1184, make good to him with interest, all payhe lost by reason of his discharge of February 9,1972.KAISER STEEL CORPORA-TION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT,under article 3 of the collective-bargaining agreement between Kaiser Steel Cor-poration and the Building and ConstructionTrades Council of Riverside and San BernardinoCounties,AFL-CIO,cause,threaten to cause, orattempt to cause Kaiser Steel Corporation to dis-charge or otherwise discriminate against Louis O.Morgan or any other employee who has oncesatisfied the union membership requirement ofthat contract,by requiring him to pay anotherinitiation fee because he has been transferredfrom one job to another within the unit.WE WILLwriteKaiser Steel Corporation andLouis O. Morgan that we withdraw our objec-tions to its employment of Morgan or to his rein-statement, andWE WILL,jointly and severally,withKaiserSteel Corporation,make good to him with inter-est, all pay he lost by reason of his discharge onFebruary 9, 1972.DatedByLABORERS' INTERNATIONALUNION OF NORTH AMERICA,LOCAL No. 1184(KAISER STEEL CORPORA-TION)(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5229.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This matterwas heard before me in Los Angeles, California, on Novem-ber 28, 1972. The consolidated complaint, which issued onSeptember 25, 1972, pursuant to separate charges filed onFebruary 22, 1972, alleges the Company violated Section8(a)(1) and (3) and the Union violated Sections 8(b)(1)(A)and (2) of the Act. Briefs were filed by the RespondentEmployer and the General Counsel.Upon the entire record, including oral argument andbriefs, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTITHEBUSINESSOF THE COMPANYAt all times material herein, Kaiser Steel Corporation hasbeen engaged in the operation of iron ore mining and mill-ing facilities in the Eagle Mountain, California, area. In theconduct of its business operations, it annually purchasesand receives goods valued in excess of $50,000 directly frompoints located outside the State of California. Upon thesefacts, it is found that at all times material herein Kaiser hasbeen engaged in commerce within the meaning of Section2(6) and (7) of the Act.11THE LABOR ORGANIZATIONS INVOLVEDLaborers' International Union of North America, LocalNo. 1184; International Brotherhood of Teamsters, Chauf-feurs and Helpers, Local No. 467; and Building and Con-struction Trades Council of Riverside and San Bernardino KAISER STEEL CORPORATIONCounties,AFL-CIO,each isa labororganization within themeaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe Building and ConstructionTradesCouncil of River-side and San Bernardino Counties,AFL-CIO,herein calledCouncil,is the certified collective-bargaining representativeof all production and maintenance employees,includingtruckdrivers and warehousemen,atKaiser'sEagle Moun-tain iron ore mining facilities,excluding certain classifica-tions not material herein.There havebeen successivecollective-bargaining agreements between the parties for anumber of years, the most recent agreement being effectivefrom September16, 1970,to September15, 1973. The Coun-cil is composed of five labor organizations,including theLaborers and Teamsters,'who participate in the collective-bargaining negotiations with Kaiser and ratify and sign theresulting agreements.While there is no employee member-ship as such in the Council,the union-security requirementin the collective-bargaining agreement is met by member-ship in one of the five unions comprising the Council, de-pending upon the employee's job and the union craft orwork jurisdiction.Thus, atruckdriver is required to join theTeamsters,a laborer is required to join the Laborers, etc.The union-security clause in the contract provides in perti-nent part that"all employees covered by this agreementshall within31 daysafter employment.. .become mem-bers of the appropriate craft union and shall remain mem-bers of said craft union as a condition of employment..." In late 1971,Morgan was employed as a truckdriverand belonged to the Teamsters.In December of that year,the employer announced a temporary business layoff ofapproximately 1,100 employees.Morgan was one of ap-proximately 70 employees who were retained in accordancewith certain"bumping"rights acquired under the contract.Morgan was assigned to the camp maintenance departmentwhich is within the craft jurisdiction of the Laborers, andcommenced work in thatjob on January 3, 1972.2 Afterworking 2 or 3 weeks,he was advised that he had 31 daysfrom the commencment of work in the camp maintenancedepartment to become a member of the Laborers.Morgan,already a member in good standing of the Teamsters,failedto tender the uniform initiation fee and dues to the Laborersuntil February9.On that date Kaiser terminated him inaccordance with the Laborers'written request dated Febru-ary 1. The GeneralCounsel does not contend the union-security clause is unlawful on its face,but does contend, onthe basis of theOrmet3case,that the application of theunion-security clause to an intraunit transfer is a violationof the Act.Both Respondentsdenythe commission of anyunfair labor practices and seek to distinguish theOrmetcaseon its facts.Thus,the issue is whether,under the circum-stances of this case,Morgan canlawfullybe compelled to1The other labor organizations are locals of the Operating Engineers,IBEW, and Carpenters2All dates are in 1972 unless otherwise stated3Ormet Corporation,151NLRB 117143join another labor organization pursuant to a union-securityclause when he is transferred from one job to another withinthe same bargaining unit.B. The Discharge of Morgan Under theUnion Security Provision of the ContractMorgan was firstemployed atKaiser'sEagle Mountainoperations in February 1960 as a laborer in the camp main-tenance department and became a member of the LaborersUnion. In 1964 he was promoted to heavy duty truckdriverwhich was within the Teamsters jurisdiction. Accordingly,Morgan joined the Teamsters Union because he thought hewas required to do so under the collective-bargaining agree-ment 4 The initiationfee was$87 and the monthlydues $11,which were paid by checkoff. He remained a dues payingmember of the Teamsters until he was issued a withdrawalcard on February 8, after having paid his dues through thatmonth.Having found its production of iron ore and iron orepellets for export to world markets had become unprofita-ble, on December 20, 1971, Kaiser announced a temporaryshutdown of the Eagle Mountain mining operations in or-der to make changes to strengthen its long-range position asa source of supply for its Fontana, California,steelmill. Itwas expected that the shutdown would be for a period of 4to 6 weeks. Prior to the layoff of approximately1,100 em-ployees resulting from the temporary shutdown, Kaiser andthe five unions comprising the Council met and agreed thatlaid off employees would be on vacationstatus so thathealth and welfare benefits would continue during the lay-off.On December 23, 1971, Kaiser postedthe names ofapproximately 70 employees who would be retained duringthe layoff commencing January 3. By reason of his employ-ment in the camp maintenance departmement from 1960 to1964,Morgan had acquired the right under the collective-bargaining agreementto "bump" back intothe camp main-tenance department. The Company decided that the onlyeffective way to compile the list of employees with "bump-ing back"rights would be to check personnel records andmake an affirmative assignment based upon seniority.Those that did not wish to bump back could decline theassignmentand accept layoff, but if they did so they wouldlose all preexisting bumping back rights to which they hadbeen entitled.The Companyviewed the automatic applica-tion of the bumping back privileges as the corollary to pro-motion rights under the contract. An employee who hadacquired promotion rights was automatically promoted,and it was incumbent upon him,if he wanted to forego thepromotion, to so advise the Company. Several employeesdid in fact waive their bumping privilege and elected toaccept layoff.I am satisfied that Morgan was well aware ofhis option and, by his failure to request layoff, elected toexercisehis bumping back privilege.5On January 3 Morgan reported to the campmaintenancedepartment and was assigned as a bull cook or dorm atten-dant with the duty of maintaining and cleaning the barracksHe let his membership in the Laborers lapse when he became a truckdri-ver instead of taking out a withdrawal card5Morgan testified on cross-examination that he had accrued 3 weeks'vacation and that he wanted to take it later on instead of in January 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDarea of the camp. Under the collective-bargaining agree-ment the camp maintenance department is within the craftlines or work jurisdiction of the Laborers Union.Approximately 2 or 3 weeks after January 3, Sanders, theLaborers business agent, contacted Morgan on the job andtold him that he would have to join the Laborers Union orbe terminated and that he had 31 days from the time hestarted working in the camp maintenance department with-in which to do so. Morgan advised Sanders that he wouldlike to take the full time because the assignment was tempo-rary and he figured he would be back to work as a heavyduty truckdriver. Sanders advised him to sign a checkoffauthorization, which Morgan stated he didn't want to dobecause he was already on checkoff to the Teamsters. Oneof the building trades stewards testified that on two occa-sions he asked Morgan "If he had signed the checkoff au-thonzation into the Laborers," and that Morgan's responsewas that he had not.On January 24, Morgan received word his father haddied. He therefore asked for and was granted 2 weeks' vaca-tion through February 7. He drove to east Texas, returningon or about January 30. On January 31, Morgan sent a letterto the Laborers Indio, California, office enclosing a checkfor $10 "as partial payment of dues and initiation fees asrequired to join your Union." The letter further stated that"due to financial hardship, I am unable to pay any more atthis time. I will make every effort to pay more each monthuntil I am paid up."On February 1, John L. Smith, financial secretary andbusiness manager of the Laborers', wrote the company asfollows:We understand that L. O. Morgan is presently onemergency leave of absence.Please note that unless this employee can either showa clearance card or receipt supporting his membershipwith a Laborers' Local Union, should he return fromhis leave of absence on February 2 or thereafter, heshould be removed from the job, in conformity with theterms of the agreement.Would appreciate your cooperation in followingthese instructions.On February 2, Sanders wrote the following letter to Mor-gan:In accordance with the contract between Kaiser Steeland the Union, youmustbe a paid up member of theLaborers if you work in the laborers' classification for31 days. We are returning your personal check in theamount of $10 and any further correspondence regard-ing Laborers Local 1184 should be made direct to themain office at 1184 La Cadena, Riverside, California,92501, Attention to John L. Smith, Financial Secretary.On February 8 at 7 a.m., Morgan reported back for workand was met at the gate by James T. Bruce, the housingsupervisor under whom Morgan worked in the camp main-tenance department. Bruce had been instructed by RobertDale,Kaiser's administrative superintendent, not to letMorgan go to work until he had been "cleared" by theLaborers. Bruce so advised Morgan and told him to comeback when he had been cleared. Bruce reported this conver-sation to Hughes, Kaiser's corporate manager in charge ofthe Eagle Mountain operation, who instructed Bruce to"find Mr. Morgan even if you have to go to his house andyou tell him to get this thing resolved by tomorrow morn-ing." Bruce located Morgan nearby and advised him that hewould "have to get this matter resolved with the Union byin the morning" or be terminated. Morgan then drove to theLaborers office in Indio to make arrangements to pay theinitiation fee and get a clearance for work. As the womanin the office apparently lacked any authority to act in thematter, she placed a phone call to the Riverside office andMorgan talked first to Sanders and then to Smith who in-formed him that he would have to comply with the Laborersmembership requirements or be terminated.' ApparentlyMorgan failed to tender the Laborers initiation fee on thatdate.While Smith testified that he did not talk to Morganuntil after the Company had terminated him, he was unsureof the date. I am satisfied the conversation took place onFebruary 8 and that the substance was that Morgan had topay the initiation fee before he could get clearance to returnto work. From Indio, Morgan drove to the Teamsters officein Rialto and spoke to business agent, William C. Mann. Itisclear thatMorgan did not want to pay the Laborersinitiation fee and asked Mann if he could intercede on hisbehalf.Mann placed a phone call to Hughes who informedhim that the Company had received a letter from the Labor-ers asking for Morgan's termination and that the Companyalways held such requests for a few days before taking anyaction. He told Mann to tell Morgan to "hurry up." Morganexplained to Mann that he had "bumped down" because hewasn't sure what he could do and he did not want to takehis vacation at that time; that he was short of money andrejoining the Laborers would work a financial hardship onhim.Mann testified that he offered to call Smith onMorgan's behalf, which offer Morgan declined, stating thathe was not going to pay that "blood money." 7 Morgan tooka withdrawal from the Teamsters at this time, having appar-ently concluded that he would have to join the Laborers ifhe was going to be able to work.'Morgan testified that on February 9 he called the Labor-ers Indio office regarding payment of the initiation fee butwas told there was no one there who could accept the moneyand he should mail or wire it to the Riverside office. Instead,he drove to Riverside with the intention of paying the initia-tion fee. Upon arriving he was informed that the money hadto be delivered personally to Smith and that arrangementswould be made for him to pay the money at the Indio officeon the following day. After first calling, Morgan drove toIndio the morning of February 10, again with the intentionof paying the initiation fee and dues. When he arrived San-ders asked him if he knew whether he still had a job withthe Company. As Morgan replied that he was not sure,Sanders telephoned the Company and was advised that6 In the light of this conversation, Smith's letter of February 1, Sandersletter of February 2, and his conversation with Morgan in mid-January, andmy finding hereafter, the Laborers motion to strike paragraphs 12(a) and (b)of the consolidated complaint is denied7Morgan denied he made such a statement However, I credit Mann'saccount since Morgan admitted on several occasions he did not want torejoin the Laborers Insofar as working a financial hardship, theinitiation feecould have been handled by checkoff over a period of time8By the end of January it was common knowledge that because of a strikeat the Fontana mill, the mine layoff would be extended indefinitely KAISERSTEEL CORPORATIONMorgan had been terminated on February 9. Therefore,Morgan did not pay the Laborers initiation fee and dues.On February 11 Morgan received a separation notice fromthe Company stating he had been terminated on February9 "in conformity with the agreement: Article 3, and lettertoMr. E. K. Olson from Labor Local No. 1184 of 2-1-72."The Respondents represented at the trial that had Mor-gan accepted layoff, or had he not been terminated forfailure to pay the Laborers initiation fee and dues, he wouldin all likelihood have been recalled to his former truckdri-ver job sometime in March. However, had he been workingin the camp maintenance department at the time of recall,he would then have had the option of waiving recall as atruckdriver and remaining in the camp maintenance depart-ment.The employer has a policy of not rehiring employeeswho have either quit or been terminated.C. The MeritsWith respect to the merits of the consolidated complaint,the General Counsel contends that once an employee hassatisfied the union membership requirement pursuant to aunion-security clause in a collective-bargaining agreementbetween an employer and the certified collective-bargainingrepresentative, here the Council, he may not be required, asa condition of continued employment, to pay an initiationfee to another labor organization, here the Laborers, merelybecause he had been transferred from one job to anotherwithin the same collective-bargaining unit. The GeneralCounsel points out that there is no question but that atransfer from onejob classification to another job classifica-tion within the same bargaining unit cannot serve as a law-ful basis for requiring an employee to satisfy the initiationfee requirement of the bargaining representative for a sec-ond time, and that the result should not be different becausethe collective-bargaining representative is a council com-posed of several labor organizations as in the instant case.The General Counsel relies upon theOrmetcase,supra,which the Respondents contend is distinguishable. Whileadmitting the Council is the certified collective-bargainingrepresentative, the Respondents emphasize the fact that theCouncil is composed of craft unions which historically havetaken the dominant role in negotiations and representingthe employees. They point out that although the collective-bargaining agreement is excuted by Kaiser and the Council,it isratified and signed by each of the craft unions; theunion-security clause requires membership in the "appro-priate craft union" within 31 days after employment; thereisnoemployee membership in the Council; that the con-tract provides for checkoff of union dues to "the appropri-ate craft" as well as transfer of checkoff when an employeeis reassigned to a job classification represented by anothercraft; that craft stewards represent employees in the firsttwo steps of the grievance procedure; that the compositionof the steward committee under the bargaining agreementrequires a representative of each craft; and that wages in thecollective-bargaining agreement are set forth by craft. Con-trary to the General Counsel, the Employer contends therecan be no contention that membership in one of the craftsismembership which would meet the requirements of theunion-security clause for all classifications represented by145the five craft unions.InOrmet,a trades council comprisedof nine unions gen-erally related to crafts was the certified collective-bargain-ing representative of Ormet's productionand maintenanceemployees. The union-security provision in the contract be-tween the employer and the trades council required, as acondition of employment, membership in "the Union." Asthere was no employee membership as such in the tradescouncil, the membership requirement in the contract wasmet through membership in one of the craft unions, each ofwhich had separate membership requirements and differentscales of initiation fees and dues. Fox, the discnminatee, apipefitterwhose craft was embraced by the Pipefitters'Union, applied for membership into the Engineers' Unionbecause it was "cheaper" to join than the Pipefitters. Heexecuted a checkoff authorization to the Engineers which heat no time revoked. The trades council demanded Fox'sdischarge for his failure to join the appropriate craft, thePipefitters.After the company refused to do so on theground that Fox was a member in good standing with theEngineers, one of the unions within the trades council, theEngineers declared him not "in good standing with" it, andFox was informed that under the contract he had tojoin thePipefitters. Fox refused because he did not wish to pay itsinitiation fee. Upon the trades council's demand, the com-pany discharged Fox for his failure to join "the Union" inaccordance with the contract. The Trial Examiner, whosedecision was adopted by the Board, found that Fox hadbeen ousted from membership in the Engineersfor reasonsother than the failure to pay the uniformly required dues,and that his discharge for failure to acquiremembership inthe Pipefitters was a violation of Section 8(a)(3) and 8(b)(2)of the Act. The case at hand, in my view,is even strongerthan the General Counsel's case inOrmet,for here Morganwas, and remained through February, a paid-up member ingood standing in the Teamsters, one of the unions compris-ing the Council. Moreover, the Laborers was not the certi-fied collective-bargaining representative as was the tradescouncil inOrmet.Nor do I believe the contract providingfor membership in the "appropriate craft union" requires acontrary result in the light of the clear terms of thestatute.It is clear that the Laborers attempted to, and did, causediscrimination against Morgan for nonpaymentof an initia-tion fee and union dues in violation of Section 8(b)(2) of theAct, unless its conduct was sanctioned by a lawful union-security agreement under the proviso to Section 8(a)(3) ofthe Act. In the absence of such an agreement,Kaiser'sdiscrimination against Morgan also was not protected andmust be held in violation of Section 8(a)(3).The proviso to Section 8(a)(3) authorizes, under certainconditions, that a labor organization and an employer mayenter into a collective-bargaining agreement making "mem-bership therein" a condition of employment "on and afterthe 30th day following the beginning of such employment(i) if such labor organization is the representative of theemployees as provided in Section 9(a),in the appropriate col-lective-bargaining unit covered by such agreement whenmade...." Section 9(a) states explicitly that"representa-tivesdesignated or selected . . .by the majorityof the em-ployeesin a unit . . .shallbe theexclusiverepresentative ofall the employeesin such unit.. . ." (Emphasis supplied.) 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe consolidated complaint alleges, and the Respondentsadmit, that the Council was certified in 1964 as the exclusiverepresentative of all production and maintenance employ-ees including truckdrivers and warehousemen. I am, ofcourse, unaware of the circumstances which led the Councilto seek certification in the comprehensive unit. The factremains, however, that the Council was certified, and is,under the statute, theexclusiverepresentative of the employ-ees in a unitwhich encompasses several crafts. As the exclu-sive representative of the employees in the certifiedcollective-bargaining unit, the Council was the only labororganization permitted under the statute to enter into aunion security agreement requiring "membership therein onor after the 30th day following the beginning of such em-ployment...... It follows, then, that the Council is the onlylabor organization which may lawfully cause a terminationpursuant to the agreement.'What the Respondents seek to do here is to circumventthe Board's certification and substitute the Laborers and theother craft unions comprising the Council in place of theCouncil as the certified collective-bargaining representative,and to fragmentize the certified unit into five separate unitsin accordance with their respective craft lines. It may be thatthis result may be accomplished through a representationproceeding, but it may not be accomplished through thewording contained in a union-security agreement which, inany event, when read literally, does not require membershipby an employee in more than one labor organization. In thisregard, it is noted that nowhere in the collective-bargainingagreement is there any requirement that an employee joinmore than one labor organization. The only requirement inthe union security clause is that employees "shall within 31days after employment by the employer . . . become mem-bers of theappropriate craft unionand shall remain membersofsaidcraft union as a condition of employment... .Morgan had become a member of the Teamsters, and re-mained a paid-up member of "said craft union" at the timeof his discharge. In these circumstances it cannot properlybe held that payment of the Laborers initiation fee and duesconstitutes an initiation fee and dues uniformly requiredwithin the sanction of the provisos of Section 8(a)(3).Hence, his termination was for reasons other than his failureto tender the uniform initiation fee and dues required as acondition of acquiring or retaining membership, and was inviolation of Section 8(a)(3) and (1); and the Laborers, bycausing such termination, violated Section 8(b)(2) and(1)(A) of the Act. A contrary result would, in my view, becontrary to the statute and inequitable. As Judge Ross stat-ed inN. L. R. B. v.InternationalWoodworkers of America Lo-cal Union No. 13-433,264 F.2d 649 at 658 (C.A. 9, 1959):The right to enjoy the blessings of life, liberty and thepursuit of happiness is founded on the right to work.Deprived of that right, man becomes a groveling ani-mal. This being true, it follows that every statute, deci-sion, contract, rule or decree impinging upon that rightshould be carefully scrutinized and as carefully con-9 CfSucrest Corporation,165 NLRB 596strued.Even without the warning provisions of theWagner Act and Sections 8(a)(3) and 8(b)(2) of theTaft-Hartley Act, we should be inclined to interpret the"non-membership" provisions of this type of union-employer contract in such a manner as to eliminate, sofar as possible, the inherent harshness of such a provi-sion.However, we need not base our approach to thisproblem on any court-conceived philosophy of humankindness, for Congress recognized the danger inherentin any agreement whereby a man can be deprived of hisright to work under color of law. Its views are explicitin the provisions of the Wagner and Taft-Hartley Act.IV THE EFFECTOF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of thecompany set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic and commerceamong the several states, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHavind found that each of the Respondents has commit-ted an unfair labor practice, I shall recommend that theCompany reinstate Morgan to his former or substantiallyequivalent position and that it, jointly and severally with theLaborers, make Morgan whole for any loss of pay he mayhave suffered as a result of the discrimination against him,by paying to him a sum of money equal to the amount hewould have normally earned as wages from the date of thediscrimination until compliance by each Respondent, res-pecitvely, with the reinstatement provisions herein provid-ed, less his net earnings during the period. Backpay shall becomputed with interest on a quarterly basis in the mannerprescribed by the Board in F.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB716. I shall further recommend that the Laborers notify theCompany in writing, and furnish a copy thereof to Morgan,that it withdraws its objection to Morgan's employment andthat it requests his reinstatement.CONCLUSIONS OF LAWOn the basis of the foregoing findings of fact, and theentire record in this proceeding, I make the following con-clusions of law:1.Kaiser is, and has been at all material times, an em-ployer within the meaning of Section 2(2) of the Act.2.The Laborers, the Teamsters, and the Council are, andhave been at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.3.By discharging Louis O. Morgan at the request of theLaborers, Kaiser has discriminated in regard to his hire andtenure of employment in violation of Section 8(a)(3) and (1)of the Act.4.By causing Kaiser to discriminate in regard to the hireand tenure of employment of Morgan in violation of Sec- KAISERSTEEL CORPORATIONtion 8(a)(3) of the Act, the Laborers has violated Section8(b)(2) and(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERA. Respondent,Kaiser SteelCorporation,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Invoking article 3 as contained in the contract ofSeptember 16, 1970, or as contained in any future contract,to discharge or discriminate against any employee for non-membership in any labor organization comprising theBuilding and Construction Trades Council of Riverside andSan Bernardino Counties,AFL-CIO,where it has reason-able grounds for believing such employees have compliedwith the membership requirement of said contract by mem-bership in any labor organization comprising said Council.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed in Section7 of the Act, in a manner similar tothat described in (a) above.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Louis O. Morgan immediate and full reinstate-ment to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privi-leges.(b) Jointly and severally with Respondent Laborers' In-ternational Union of North America, Local No. 1184, makeLouis O. Morgan whole for any loss of pay by reason of hisdischarge on February 9, 1972, in the manner stated in thesection entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, Social Security payment records, timecards, per-sonnel records and reports, and all other data relevant tocompliance with paragraphs (a) and (b) above.(d) Post at its Eagle Mountain, California, facility copiesof the attached notice marked "Appendix A." Copies ofAppendix A to be furnished by the Regional Director forRegion 21, shall, after being duly signed by the company'srepresentative, be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that the noticesare not altered, defaced or covered by any other material.(e)Upon being furnished the same by the Regional Di-rector, post the notice marked "Appendix B," in the same147manner asAppendix A.(f)Notify the Regional Director for Region 21, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps it has taken to comply with the fore-goingrecommended OrderB.Respondent, Laborers' International Union of NorthAmerica, Local No. 1184, its officers, representatives, andagents, shall:1.Cease and desist from:(a)Causing or attempting to cause Kaiser Steel Corpora-tion to discharge or discriminate against any employee un-der Article 3, as contained in the contract of September 16,1970, between the Building and Construction Trades Coun-cil of Riverside and San Bernardino Counties, AFL-CIO,and Kaiser Steel Corporation, or as contained in any futurecontract, for nonmembership in Respondent Laborers' In-ternationalUnion of North America, Local No. 1184,where another labor organization has been designated orselected by a majority of the employees in a unit appropriatefor collective-bargaining purposes, as the exclusive repre-sentative of the employees in such unit, or where such em-ployees have complied with the membership requirement insaid contract by membership in any other labororganiza-tion comprising said Council.(b) In any similar manner restraining or coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Notify Respondent, Kaiser Steel Corporation, with acopy to Louis O. Morgan, that it withdraws its objection toits employing Louis O. Morgan and will not oppose hisreinstatement.(b) Jointly and severally with Kaiser Steel Corporationmake whole Louis O. Morgan for any loss of pay sustainedby the reason of his discharge on February 9, 1972, in themanner set forth in the section entitled "The Remedy."(c)Post in its offices and meeting halls, copies of theattached notice marked "Appendix B." Appendix B, to befurnished by the Regional Director for Region 21, shall,after being duly signed by Respondent Laborers' officialrepresentative, be posted by it immediately upon its receiptthereof and be maintained and caused to be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-anly posted. Reasonable steps shall be taken by RespondentLaborers and its agents to insure that such notices are notaltered, defaced or covered by any other material.(d)Forward to the said Regional Director signed copiesof Appendix B for posting by Kaiser Steel Corporation atits Eagle Mountain facility for 60 consecutive days in placeswhere notices to employees are customarily posted.(e)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of receipt of this Decisionwhat steps it has taken to comply with the foregoing.